ON MOTION
SCHALL, Circuit Judge.

ORDER

The Lockformer Company and Truseal Technologies, Inc. move without opposition to dismiss their cross-appeals, 03-1497 and 03-1543. Lockformer informs the court that its corporate name has changed to Met-Coil Systems, LLC. PPG Industries Ohio, Inc. and PPG Industries, Inc. move for a 14-day extension of time, taking into account the dismissal of the cross-appeals, until February 24, 2005, to file their reply brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motions are granted.
(2) Each side shall bear its own costs in 03-1497 and 03-1543.
*354(3) The revised official caption in OS-1459, -1542 is reflected above.